On March 22, 1995, on Cause No. BDC 88-080, for the offense of Failure to Return Rented Property, a Felony, the defendant is sentenced to the Department of Corrections for a period often (10) years. All sentences imposed by this order are to run concurrent with each other and defendant shall be given credit for time served in the Cascade County Detention Center. The Court recommends that this defendant be considered by the Department of Corrections for placement at the Great Falls Pre-Release Center, and, if the defendant is not eligible for that program, that this defendant be considered *62for any other appropriate rehabilitative program. Once the defendant is released from confinement, he shall be subject to the conditions as stated in the March 22, 1995 judgment. Defendant shall pay restitution in the sum of $812.00 through the Clerk of Court’s office at a minimum of $25.00 per month. Defendant pay the mandatory supervision fee of $120.00 for each year of supervision. Defendant pay the cost of supervising the payment of restitution by paying an amountequal to 10% of the amount of the restitution ordered, but not less than $5.00, or more than $250.00. Defendant pay the mandatory $20.00 Court surcharge for each felony offense for a total of $80.00.
DATED this 17th day of August, 1995.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Allen Jack Bearcub for representing himself in this matter.